})enneth lJ. Aidd leio~
    A11 reJ Uf);t #s~s~ llo             ,
~I a/       rM Z!f;.,q     JV,
'Ioua Pa)K,H.. ?te31e?

                                                                                                  Apnl a, d,(J/s-

Lie rK
(CJi1RT oF C. {(I Mii.JaL                    A PPeAJs oF IE'J..A.S
P.o~ ~6X.. 1Ol0a!
                                                                                                 RECEIVED IN
C.AP::r-roL ..S7A-I:r6N                                                                        COURT OF r.RIMINPlt APPEALS

    Aus1-:r JJ, (EtAS               )f>?ll                                                             APR 07 2:Jh

                                                                                                  Ab~ Acosta, Clerk


    RE; \!Vril- /116. WR-to7-/JJ-oJ..
s-r~LE: M'IL>oLJ:/6AI, f..tAJJVE.TH WAYNE
TRl/\l c_1 Nb~ 8C/C.Rato5?- 8~-~

        A~ier- be;;l5 rMti~lde thd m~ Ilo? LJaS rcc..e..i ved a lld                                   p1eJeJrteJ        lo tAc
C6cob,          "T have no~ hcatd trum                      th.   C...at.ulo   ·::r   rec<.:..:ved    noi/ce.      Oh    fn/18/J;)a)J.. .
:      Cci fl   yall     j e [.   Jnf:. Jl.haU 0 ~ Q Yl\(    dJ foS/)/t/}1      011     JrJV   (J;,j OJ' j .!       /£          ht15
    bee11    hea~'d h.; tl e C.Ou;l,
       ·:r LJauld l..Y~ ~ ·};)~ q ioJitLJ                    /.Jf beca(JJ<: 1:.~        sa )tQ       has happel/ Qsalh .
    f2lto/~ den;cJ ·tor Yl!JJe (COJJJ'JS                                                  i) JJ
                                                                                        /(C.!)!Jcth    W,
                                                                                                            AA
                                                                                                            /VIJ
                                                                                                                 'dd/- L
                                                                                                                     <:-7fj}J



                                                                                      ~~(J/tl~